— Appeal from a judgment of the County Court of St. Lawrence County, rendered April 4, 1975, convicting defendant, upon his plea of guilty, of the crime of attempted criminal possession of a controlled *989substance in the sixth degree. Defendant’s sole contention on this appeal is that the indeterminate term of imprisonment imposed upon him, with a minimum period of one year and a maximum term of three years, is an unduly harsh or excessive sentence. We do not agree. The conviction was the evident product of plea bargaining and was obtained after more serious charges were reduced. Each of the factors stressed by defendant was made known to the trial court before sentencing was pronounced. They were balanced, if not outweighed, by other factors indicating the propriety of a sentence to a period of imprisonment. Under the circumstances presented, we will not interfere with the exercise of discretion properly vested in the trial court to impose such a sentence. Judgment affirmed. Sweeney, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.